DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 
				Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Byung Cheol Kwak on January 27, 2021.
The application has been amended as follows: 
In the claims filed January 14, 2021:
Claim 1, line 18 – “thereto, and” has been amended to “thereto,”
Claim 1, line 22 – “inserted.” has been inserted into “inserted, and wherein the stepped portion is positioned on the first belt line portion of the module body.”
Claim 15, line 1 – “claim 9” has been amended to “claim 1”

Claim 17, line 1 – “claim 9” has been amended to “claim 1”
Claim 19: Cancelled

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
WO 2014/018511 to Zak fails to disclose, in combination with the other limitations of claim 1, the last paragraph of claim 1 in the claim set filed January 14, 2021. Similarly, US 2018/0111456 to Hofer also fails to disclose, in combination with the other limitations of claim 1, the last paragraph of claim 1 in the claim set filed January 14, 2021.
Furthermore, US 4860496, US 4945682, and 4702040 each fail to disclose, in combination with the other limitations of claim 1, “wherein the stepped portion is positioned on the first belt line portion of the module body,” as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634